
	
		II
		111th CONGRESS
		1st Session
		S. 1643
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Ms. Snowe (for herself
			 and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for the conversion of heating using oil fuel to using natural gas or
		  biomass feedstocks, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cleaner, Secure, and Affordable
			 Thermal Energy Act.
		2.Credit for
			 conversion of home heating using oil fuel to using natural gas or biomass
			 feedstocks
			(a)In
			 generalSubsection (a) of section 25C of the Internal Revenue
			 Code of 1986 (relating to nonbusiness energy property) is amended by striking
			 and at the end of paragraph (1), by striking the period at the
			 end of paragraph (2) and inserting , and, and by adding at the
			 end the following new paragraph:
				
					(3)the amount of the
				residential energy property expenditures paid or incurred by the taxpayer
				during such taxable in a qualifying heating
				conversion.
					.
			(b)Dollar
			 limitation
				(1)In
			 generalSubsection (b) of section 25C of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(b)Limitations
							(1)General
				limitationThe aggregate amount of the credits allowed under this
				section by reason of paragraphs (1) and (2) of subsection (a) for taxable years
				beginning in 2009 and 2010 with respect to any taxpayer shall not exceed
				$1,500.
							(2)Qualifying
				heating conversionsThe aggregate amount of the credits allowed
				under this section by reason of paragraph (3) of subsection (a) for taxable
				years beginning in 2009, 2010, and 2011 with respect to any taxpayer shall not
				exceed $3,500 ($4,000 in the case of any qualifying heating conversion using
				biomass heating appliances described in subsection
				(d)(3)(E)).
							.
				(2)No double
			 countingSection 25C(e) of such Code (relating to special rules)
			 is amended by adding at the end the following new paragraph:
					
						(3)No double
				countingNo amount taken into account for purposes of determining
				a credit under this section by reason of paragraph (3) of subsection (a) shall
				be taken into account for purposes of determining a credit under this section
				by reason of paragraphs (1) and (2) of subsection
				(a).
						.
				(c)Qualifying
			 heating conversionSection 25C(d) of the Internal Revenue Code of
			 1986 (relating to residential energy property expenditures) is amended by
			 adding at the end the following new paragraph:
				
					(7)Qualifying
				heating conversion
						(A)In
				generalThe term qualifying heating conversion means
				the use of qualified energy property described in subparagraph (C) to eliminate
				the reliance on fuel oil for a heating system and the removal of the fuel oil
				equipment (including any storage tank).
						(B)Treatment of
				certain expendituresFor purposes of a qualifying heating
				conversion, the term residential energy property expenditures
				includes fuel service connection installation costs specifically related to
				fuel service to the qualified energy property used in such conversion, but does
				not include expenditures for soil cleanup.
						(C)Qualified
				energy propertyFor purposes of subparagraph (A), qualified
				energy property is described in this subparagraph if such property is—
							(i)a
				qualified natural gas hot water boiler as defined in paragraph (4)(B) by
				substituting 85 percent for 90 percent,
							(ii)a qualified
				natural gas furnace as defined in paragraph (4)(A) by substituting 92
				percent for 95 percent, or
							(iii)a biomass
				heating appliance described in paragraph
				(3)(E).
							.
			(d)Biomass heating
			 applianceSubparagraph (E) of section 25C(d)(3) of the Internal
			 Revenue Code of 1986 (defining energy-efficient building property) is amended
			 to read as follows:
				
					(E)a biomass heating
				appliance, including a stove, boiler, or furnace, which uses the burning of
				biomass fuel to heat a unit or to heat water for use in such unit, and which
				has a thermal efficiency rating of at least 75 percent, as measured using a
				lower heating
				value.
					.
			(e)Application of
			 creditSubsection (g) of section 25C of the Internal Revenue Code
			 of 1986 (relating to termination) is amended to read as follows:
				
					(g)TerminationThis
				section shall not apply with respect to any property placed in service—
						(1)except as
				provided in paragraph (2), after December 31, 2010, and
						(2)with respect to
				any qualifying heating conversion, after December 31,
				2011.
						.
			(f)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Bonus
			 depreciation for qualifying heating conversion property
			(a)In
			 generalSection 168 of the Internal Revenue Code of 1986
			 (relating to accelerated cost recovery system) is amended by adding at the end
			 the following new subsection:
				
					(o)Special
				allowance for qualifying heating conversion property
						(1)In
				generalIn the case of any qualifying heating conversion
				property—
							(A)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of the qualifying heating conversion property, and
							(B)the adjusted
				basis of the qualifying heating conversion property shall be reduced by the
				amount of such deduction before computing the amount otherwise allowable as a
				depreciation deduction under this chapter for such taxable year and any
				subsequent taxable year.
							(2)Qualifying
				heating conversion propertyFor purposes of this subsection, the
				term qualifying heating conversion property means any property
				placed in service before January 1, 2012, which is used in a qualifying heating
				conversion (as defined in section 25C(d)(7), except that such conversion
				includes the use of a commercial natural gas hot water boiler or commercial
				natural gas furnace whose efficiency is not measured based on an annual fuel
				utilization efficiency rate but which has a combustion efficiency comparable to
				the efficiency rate specified under clause (i) or (ii) of section 25C(d)(7)(C)
				as the Secretary shall determine (in consultation with the Department of
				Energy)).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			4.Qualified energy
			 conservation bonds for qualifying heating conversions
			(a)In
			 generalClause (i) of section 54D(f)(1)(A) of the Internal
			 Revenue Code of 1986 (defining qualified conservation purpose) is amended by
			 inserting or reducing reliance on oil for heating systems in
			 publicly-owned buildings by implementing qualifying heating conversions (as
			 defined in section 25C(d)(7), except that such a conversion includes the use of
			 a commercial natural gas hot water boiler or commercial natural gas furnace
			 whose efficiency is not measured based on an annual fuel utilization efficiency
			 rate but which has a combustion efficiency comparable to the efficiency rate
			 specified under clause (i) or (ii) of section 25C(d)(7)(C) as the Secretary
			 shall determine (in consultation with the Department of Energy)) after
			 20 percent.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			5.Extension of
			 reduced depreciation period for natural gas distribution facilities
			(a)In
			 generalClause (viii) of
			 section 168(e)(3)(E) of the Internal Revenue Code of 1986 (defining 15-year
			 property) is amended to read as follows:
				
					(viii)any natural gas distribution facility the
				original use of which commences with the taxpayer after April 11, 2005, and
				which is placed in service before January 1, 2013,
				and
					.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the amendments made section 1325(a) of the Energy Tax Incentives
			 Act of 2005.
			
